Citation Nr: 0601589	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to retroactive education assistance benefits 
pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill) for training with the Austin Police 
Department during the period from September 9, 2000, to 
February 22, 2001.

(The issues of entitlement to service connection for a small 
capacity bladder and entitlement to increased ratings for 
left knee and right shoulder disorders are addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The education records pertinent to 
veteran's appeal were subsequently transferred to the RO in 
Waco, Texas.  In September 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

The veteran's claim for educational assistance benefits for 
training with the Austin Police Department during the period 
from September 9, 2000, to February 22, 2001, was first 
received by VA on December 1, 2004.


CONCLUSION OF LAW

The criteria for retroactive education assistance benefits 
for the period from September 9, 2000, to February 22, 2001, 
have not been met.  38 C.F.R. §§ 21.1029(b), 21.7131(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
certain claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board finds, 
however, that there is no indication the applicable 
regulatory notification procedure for Chapter 30 claims was 
affected by this change in law.  Moreover, the facts relevant 
to a determination in this claim, namely the date of receipt 
of the claim for benefits and the dates pertaining to the 
training at issue, are not in dispute.  The Board finds that 
in the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Applicable VA regulations provide that when an eligible 
veteran or service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: 

(1)  If the award is the first award of educational 
assistance for the program of education the veteran or 
service member is pursuing, the commencing date of the award 
of educational assistance is the latest of:

(i)	the date the educational institution 
certifies under paragraph (b) or (c) of this 
section; 
(ii)	one year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b); 
(iii)	the effective date of the approval of 
the course; 
(iv)	one year before the date VA receives 
approval notice for the course; or 
(v)	November 1, 2000, if applicable under 38 
C.F.R. § 21.7131(p) (pertaining to 
situations where certain veterans would 
previously have been prevented from 
establishing eligibility for educational 
benefits, as the result of VA regulations no 
longer in effect).

(2)  If the award is the second or subsequent award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the effective date of 
the award of educational assistance is the later of:

(i)	the date the educational institution 
certifies under 38 C.F.R. § 21.7131 (b) 
or (c) (pertaining to enrollment 
certification by an educational 
institution); or 
(ii)	the effective date of the approval of the 
course, or one year before the date VA 
receives the approval notice, whichever 
is later.

See 38 C.F.R. § 21.7131(a) (2005).

Under 38 C.F.R. § 21.1029(b) (2005), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by 38 C.F.R. 
§ 21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
informal claim. 

The record shows that the veteran's claim for educational 
assistance benefits for training during the period from 
September 9, 2000, to February 22, 2001, was first received 
by VA on December 1, 2004.  Therefore, a retroactive award of 
Chapter 30 benefits to the veteran is only available for 
training for up to 12 months prior to this date of claim.  
See 38 C.F.R. § 21.7131(a)(1)(ii).  Thus, the period of 
training at issue does not qualify for retroactive payment 
because it was completed prior to December 2002.

The veteran testified at his personal hearing in September 
2005 that he made a telephone inquiry to VA while he was in 
training in 2000 which should be considered an informal 
claim.  He also reported that he had no written record of 
that call and that he submitted no other written claims to VA 
for the specific benefit at issue in this appeal prior to the 
claim received in December 2004.  The Board notes the 
available appellate record includes no document that may be 
construed as an earlier filed formal or informal claim.  In 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The Court specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.  

The veteran also contends, in essence, that he was unaware 
that he could have applied for these specific benefits at an 
earlier time.  The Court, however, has held that such matters 
are no exception to VA regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  The Court noted that 
the United States Supreme Court had recognized that persons 
dealing with the United States government were charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for a period of for 
training with the Austin Police Department during the period 
from September 9, 2000, to February 22, 2001.  Therefore, the 
Board finds the claim must be denied.  See Taylor v. West, 11 
Vet. App. 436 (1998) (Court held that a veteran was not 
entitled to educational benefits under Chapter 30 where the 
commencing date was after his enrollment period).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to retroactive education assistance benefits for 
training with the Austin Police Department during the period 
from September 9, 2000, to February 22, 2001, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


